Mu. Justice FraNco Soto
delivered the opinion of the court.
In this case the lower court sustained a demurrer on the ground that the canse of action was barred and dismissed the complaint with costs.
The plaintiff appealed and moved the court to order the stenographer to prepare “a transcript of the record” for the purpose of perfecting the appeal.' More than thirty days have elapsed since the date of the notice of appeal and the record has not been filed in this court, and this is the basis of the motion of the appellee for dismissal.
There having been no trial or evidence in this case, it is not necessary that the stenographer should prepare a statement of the case or transcript of the evidence, as the appellant might elect, for a review of the judgment on appeal. The proceeding which the appellant found so difficult and obscure is very simple. It was sufficient to request the clerk of the lower court to issue a certificate of the complaint, demurrer, judgment and notice of appeal, and this, which constitutes what is properly called the judgment roll and may be certified also by the parties, is what should have been filed in this court within thirty days after filing the notice of appeal.
The motion to dismiss is sustained.
Mr. Justice Wolf took no part in the decision of this case.